ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                     )
                                                 )
Sensors Unlimited, Inc.                          )      ASBCA Nos. 62711, 62711-ADR
                                                 )
Under Contract No. FA8650-10-C-5411 et al.       )

APPEARANCES FOR THE APPELLANT:                          Edmund M. Amorosi, Esq.
                                                        Stephen D. Knight, Esq.
                                                         Smith Pachter McWhorter PLC
                                                         Tysons Corner, VA

APPEARANCES FOR THE GOVERNMENT:                         Arthur M. Taylor, Esq.
                                                         DCMA Chief Trial Attorney
                                                        Adrianne L. Goins, Esq.
                                                         Trial Attorney
                                                         Defense Contract Management Agency
                                                         Chantilly, VA

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: January 28, 2022



                                               MICHAEL N. O’CONNELL
                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 62711, 62711-ADR, Appeals of
Sensors Unlimited, Inc., rendered in conformance with the Board’s Charter.

      Dated: January 31, 2022




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
    Board of Contract Appeals




2